Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered September 23, 2014. The order, among other things, granted the motion of plaintiff to strike the answer and counterclaims of defendants and denied the cross motion of defendants to consolidate.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying in part plaintiff’s motion and reinstating the first counterclaim, and as modified the order is affirmed without costs.
Same memorandum as in Kovalsky-Carr Elec. Supply Co., Inc. v Hartford, Cas. Ins. Co. ([appeal No. 1] 130 AD3d 1534 [2015]). Present — Scudder, P.J., Carni, Sconiers, Valentino and Whalen, JJ.